UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 24, 2016 MAJESCO ENTERTAINMENT COMPANY (Exact name of registrant as specified in its charter) Delaware 000-51128 06-1529524 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 404I-T Hadley Road S. Plainfield, New Jersey 07080 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (732)225-8910 (Former name or former address, if changed since last report.) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 –Other Events. On August 24, 2016, Majesco Entertainment Company issued a press release announcing that it was informed by The NASDAQ Stock Market LLC that it had regained compliance with the requirements for continued listing on The NASDAQ Capital Market. A copy of the Company’s press release is attached to this report as Exhibit 99.1. Item 9.01 – Financial Statements and Exhibits. (d) Exhibits. The exhibit listed in the following Exhibit Index is filed as part of this Current Report on Form 8-K. Exhibit No. Description Press Release dated August 24, 2016 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAJESCO ENTERTAINMENT COMPANY Dated: August 24, 2016 /s/ John Stetson John Stetson Chief Financial Officer
